In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-3620
ANDRE JOHNSON,
                                             Plaintiff-Appellant,
                               v.

DONALD T. SNYDER, EUGENE MCADORY, Assistant
Warden, PAM GRUBMAN, et al.,
                                 Defendants-Appellees.
                    ____________
          Appeal from the United States District Court
                for the Southern District of Illinois.
         No. 01 C 137—Gerald B. Cohen, Magistrate Judge.
                        ____________
      ARGUED FEBRUARY 8, 2006—DECIDED APRIL 5, 2006
                        ____________


  Before MANION, KANNE, and EVANS, Circuit Judges.
  MANION, Circuit Judge. Andre Johnson, a state prisoner
and amputee, claims that various prison officials vio-
lated his Eighth and Fourteenth Amendment rights by
confiscating his crutch, failing to provide a safe shower
facility, and failing to transfer him to a prison that could
accommodate his needs. A magistrate judge, presiding
by consent of the parties, granted summary judgment to the
officials. Johnson appeals. We affirm.
2                                                   No. 04-3620

                                I.
  Andre Johnson lost his leg above the knee in a motorcycle
racing accident in 1982. Subsequently, in 2000, Johnson was
convicted of murder. The Illinois Department of Corrections
(“IDOC”) requires inmates convicted of certain offenses,
including murder, to spend their initial six months of
incarceration at a maximum security facility. Although this
period can be waived for geriatric or disabled individuals,
Johnson did not receive a waiver. In accordance with its
policy, IDOC initially placed Johnson in Statesville Correc-
tional Center, a maximum security facility, then transferred
him to Menard Correctional Center (“Menard”), another
maximum security facility.1 Johnson remained at Menard
from approximately September 6, 2000 until January 10,
2001.
  Upon arriving at Menard, Dr. Kumar evaluated Johnson.
Dr. Kumar noted that Johnson walked into the room
with his prosthesis, without crutches, and without diffi-
culty. Dr. Kumar accordingly determined that Johnson
did not need a crutch or cane, ordered it to be confiscated,
but ordered that Johnson be provided with a lower bunk on



1
  The record indicates that Johnson’s murder conviction occurred
on June 9, 2000, which triggered the six-month policy. Johnson,
however, has been in IDOC’s continuous custody since 1993,
presumably on other charges, although the reason for his prior
incarceration and the circumstances of the murder conviction are
not clear from the record. Prior to his arrival at Menard, Johnson
was incarcerated at Joliet Correctional Center and at Statesville
Correctional Center, where he was permitted to use crutches and
provided with satisfactory accommodations and assistance in the
shower. Johnson does not contest the conditions at Joliet or
Statesville, only those at Menard.
No. 04-3620                                                  3

a low gallery. This diagnosis was different from the diagno-
sis made previously at other IDOC facilities, where Johnson
had been permitted to keep a crutch and provided with
assistance in the shower. When Johnson apparently com-
plained, Dr. Adrien Feinerman, Menard’s Medical Director,
informed Johnson that he could keep the crutch, but only if
he were segregated from the general population, since a
crutch could be wielded as a weapon. Johnson chose to
forego his crutch in order to participate in the activities and
privileges available to the general population.
   On September 30, 2000, Johnson fell in the shower causing
pain in his back. At the time of the fall, Johnson was remov-
ing his prosthesis while sitting in a plastic chair provided
for him to use in the shower. The chair buckled under
Johnson’s approximately 260 pounds and he fell to the floor.
The particular chair was the standard plastic, patio-type
chair used throughout the prison for security reasons (since
it cannot be taken apart or used to construct weapons), but
it may have been broken. Johnson filed a grievance after his
fall. In the grievance, he noted that he had previously fallen
in the Menard shower and requested a transfer to an
institution with handicap facilities. The grievance did not
request the return of his crutch or describe falls in other
prison areas.
  In response to the grievance, the grievance counselor
submitted a transfer request for Johnson, which was denied
by off-site administrators. The grievance officer also re-
quested information from Menard’s Americans with
Disabilities Act (ADA) Coordinator and the Health Care
Unit Administrator. They, in turn, recommended bolting
a chair to the shower floor, using a stronger chair, or the
installation of a concrete bench for Johnson to use. Since it
appeared that Johnson’s concerns were being addressed, the
4                                                No. 04-3620

Warden ultimately denied Johnson’s grievance. Johnson,
however, never received a stronger chair or bench in the
shower before his transfer from Menard in January 2001 to
Pinckneyville Correctional Center, where apparently his
needs have been better accommodated.
  After his transfer, Johnson filed a pro se complaint against
the Director of the Illinois Department of Corrections
and various officials at Menard, including its Warden, ADA
Coordinator, Medical Director, Health Care Unit Adminis-
trator, Chief Administrative Officer, and Johnson’s Unit
Superintendent. The district court appointed counsel for
Johnson and, with the consent of the parties, referred the
matter to a magistrate judge for disposition. 28 U.S.C.
§ 636(c). The magistrate judge granted the officials sum-
mary judgment. Johnson appeals with the assistance of ap-
pointed counsel.


                             II.
  We review the district court’s grant of summary judgment
de novo, construing the facts in favor of Johnson, the non-
moving party. Johnson v. Doughty, 433 F.3d 1001, 1009 (7th
Cir. 2006) (citation omitted). Summary judgment is appro-
priate if the moving party demonstrates that “there is no
genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(c).
  At the outset, we address the liability of the Director of
the Illinois Department of Corrections, defendant Donald T.
Snyder. Johnson sued Snyder and various other prison
officials pursuant to 42 U.S.C. § 1983, alleging violations of
his rights under the Eighth and Fourteenth Amendments.
Section 1983 creates a cause of action against “[e]very
No. 04-3620                                                    5

person, who, under color of any statute, ordinance, regula-
tion, custom, or usage, of any State or Territory or the
District of Columbia, subjects, or causes to be subjected, any
citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privi-
leges, or immunities secured by the Constitution and laws.”
42 U.S.C. § 1983. Since a section 1983 cause of action is
against a “person,” in order “[t]o recover damages under
§ 1983, a plaintiff must establish that a defendant was
personally responsible for the deprivation of a constitutional
right.” Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995)
(citation omitted). To be personally responsible, an official
“must know about the conduct and facilitate it, approve it,
condone it, or turn a blind eye.” Id. (citation and internal
quotation omitted).
  The magistrate judge granted summary judgment to
defendant Snyder because Snyder was not personally
involved or responsible for the conditions about which
Johnson complains. Johnson claims that there is a genuine
issue of material fact as to Snyder’s knowledge and involve-
ment. To this end, Johnson submits a self-serving affidavit
stating that he informed Snyder and the other defendants of
his condition, requested his crutch, and informed them of
his fall. Cf. Albiero v. City of Kankakee, 246 F.3d 927, 933 (7th
Cir. 2001) (holding that “self-serving affidavits without
factual support in the record will not defeat a motion for
summary judgment.” (internal quotation and citations
omitted)). Even crediting this generalized affidavit, its
contents do not overcome the affidavit of Nancy S. Tucker,
the Manager of IDOC’s Office of Inmate Issues, which
describes the grievance process. Tucker explicitly states that
“Director Snyder did not personally receive, review or
decide appeals of inmate grievances,” and explains how
such tasks were delegated to others in the department. To
6                                                  No. 04-3620

survive summary judgment, Johnson “needed to offer some
record evidence that because of the purported letters, the
defendant officials knew of a constitutional deprivation and
approved it, turned a blind eye to it, failed to remedy it, or
in some way personally participated.” Vance v. Peters, 97
F.3d 987, 994 (7th Cir. 1996) (citing Gentry, 65 F.3d at 561).
The fact that Johnson sent a letter or letters to Director
Snyder is insufficient to create a genuine issue of material
fact regarding defendant Snyder. See Vance, 97 F.3d at 993
(in addition to alleging correspondence with a prison
official, a “plaintiff still has the burden of demonstrating
that the communication, in its content and manner of
transmission, gave the prison official sufficient notice to
alert him or her to ‘an excessive risk to inmate health or
safety.’ ” (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994))).
Critically, there is no evidence that Snyder actually read
Johnson’s communications or had any subjective awareness
of Johnson’s condition. To the contrary, there is evidence
that Snyder does not review inmate correspondence relating
to grievances; that task is delegated to subordinates.
Thus, Johnson has not shown that Snyder personally
facilitated, approved, condoned, or turned a blind eye
to Johnson’s situation. Id. Summary judgment for Snyder
was therefore warranted.
  We turn next to Johnson’s claim that the remaining
officials violated his rights under the Eighth and Fourteenth
Amendments. The Eighth Amendment prohibits cruel and
unusual punishment. The Supreme Court has interpreted
this prohibition, as incorporated through the Fourteenth
Amendment, as imposing a duty on states “ ‘to provide
adequate medical care to incarcerated individ-
uals.’ ” Doughty, 433 F.3d at 1010 (quoting Boyce v. Moore,
314 F.3d 884, 888-89 (7th Cir. 2002) (citing Estelle v. Gamble,
No. 04-3620                                                     7

429 U.S. 97, 103 (1976))). Prison officials fail in this duty
if “they display deliberate indifference to serious med-
ical needs of prisoners.” Id. (internal quotations and cita-
tions omitted). Thus, a claim that a prison official has
violated the Eighth Amendment must demonstrate two
elements: (1) an objectively serious medical condition, and
(2) deliberate indifference by the prison officials to that
condition. Zentmyer v. Kendall County, 220 F.3d 805, 810
(7th Cir. 2000).
  This court has stated that “[a]n objectively serious medical
need is ‘one that has been diagnosed by a physician as
mandating treatment or one that is so obvious that even a
lay person would easily recognize the necessity
for a doctor’s attention.’ ” Id. (quoting Gutierrez v. Peters, 111
F.3d 1364, 1373 (7th Cir. 1997)). A serious medical condition
need not be “life-threatening.” Gutierrez, 111 F.3d at 1370. To
be serious, however, a condition should constitute “a denial
of ‘the minimal civilized measure of life’s necessities.’ ”
Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)
(quoting Farmer, 511 U.S. at 834). Johnson is disabled; the
question here is whether his disability under the circum-
stances constituted a serious medical need. During the four-
month period at issue, his amputation had healed, he used
a prosthesis, was reasonably diagnosed as not needing a
crutch, and was given the option of residing in segregation
to have access to a crutch. Under such circumstances, it is
not obvious that his condition constituted a “serious
medical need” in the context of Eighth Amendment.
Regardless, we need not decide whether Johnson’s disability
constituted a serious medical need, because even assuming
that Johnson exhibited such a need, Johnson does not
demonstrate that the named defendants were deliberately
indifferent.
8                                                  No. 04-3620

  Deliberate indifference is a subjective standard. To
demonstrate deliberate indifference, Johnson must show
that the defendants “acted with a sufficiently culpable
state of mind.” Doughty, 433 F.3d at 1010 (internal quotation
omitted); see also Norfleet v. Webster, 439 F.3d 392, 395-96 (7th
Cir. 2006). Deliberate indifference “is more than negligence
and approaches intentional wrongdoing.” Collignon v.
Milwaukee County, 163 F.3d 982, 988 (7th Cir. 1998). We have
further explained that deliberate indifference is “essentially
a criminal recklessness standard, that is, ignoring a
known risk.” Id. (citing Farmer, 511 U.S. at 837). Even gross
negligence is “below the standard needed to impose
constitutional liability.” Id. The standard requires that
an officer have “subjective awareness” of the serious
medical need and then act with indifference to that need.
Riccardo v. Rausch, 375 F.3d 521, 526 (7th Cir. 2004) (cita-
tion omitted). We therefore examine each defendant’s
subjective awareness and alleged indifference to Johnson’s
condition.
  To demonstrate an Eighth Amendment violation, Johnson
asserts claims generally against all of the defendants.
Johnson asserts that each prison official knew of his amputa-
tion and lack of coordination and, with this knowledge,
refused to return his crutch, denied him safe
shower facilities at Menard, or failed to transfer him to a
better equipped facility. He claims that these actions or
omissions constitute deliberate indifference and, therefore,
the officials’ failure to remedy his situation constituted cruel
and unusual punishment under the Eighth Amendment. To
evaluate these claims we address each prison official’s
subjective awareness and actions.
  We first note that the district court adopted the magistrate
judge’s report finding that Johnson failed to exhaust his
No. 04-3620                                                 9

administrative claims against defendant Dr. Adrien
Feinerman and dismissed those claims without prejudice.
Johnson does not appeal that decision. We also note that
Johnson did not bring a claim against Dr. Kumar, the doctor
who determined that Johnson did not need his crutch. Thus,
no claims are before the court regarding any deliberate
indifference by the medical professionals who diagnosed his
lack of need for a crutch. Furthermore, the grievance itself
did not mention the confiscation of the crutch or request a
reevaluation of that diagnosis.
  As to the remaining defendants, Johnson alleges that
Pam Grubman, the Health Care Unit Administrator,
was deliberately indifferent to his needs concerning the
crutch and shower facilities. Ten days after Johnson filed
a grievance regarding his fall in ths shower, the Griev-
ance Officer requested any information relevant to the
fall from Grubman. Assistant Warden and ADA Co-
ordinator Eugene McAdory also requested Grubman’s input
in deciding the grievance. Grubman, a registered nurse,
responded with a memorandum stating that she had
reviewed Johnson’s medical records, confirmed that John-
son was an amputee with a prosthesis, and that no mobility
limitations were identified in his records. She
also confirmed that a plastic chair was being used for
Johnson in the shower and that it was sliding. Grubman
then recommended that “a concrete bench [ ] be placed
for Inmate to use during showers or a chair bolted to the
floor.” Grubman thus responded in a timely manner to
Johnson’s grievance and suggested a remedy. She was
not responsible for the confiscation of his crutch, relied
on his medical record and the doctor’s diagnosis, and issued
a recommendation to ameliorate the shower conditions. See
Doughty, 433 F.3d at 1011 (a prison official’s reasonable
reliance on a medical professional’s diagnosis is not deliber-
10                                               No. 04-3620

ate indifference). Grubman’s actions or her alleged failure to
do more do not approach “gross negligence” or “criminal
recklessness,” and thus do not constitute deliberate indiffer-
ence to Johnson’s needs. Collignon, 163 F.3d at 988.
  Johnson also sued Eugene McAdory, the ADA coordinator
at Menard. Again, the allegations are not specific, but we
address McAdory’s involvement with Johnson’s grievance.
During the grievance process, the grievance officer re-
quested input from McAdory. McAdory, in turn, requested
information from Grubman and Johnson’s
Unit Superintendent. In a memorandum to the Warden
about one month after the request, McAdory acknowledged
a problem with the shower chair used by Johnson. He
concluded that “Superintendent Frazier will use a chair of
stronger material to accommodate Johnson,” and recom-
mended that Johnson’s grievance be denied because his
concerns were “being addressed appropriately.” Like
Grubman, McAdory investigated Johnson’s complaint,
acknowledged a problem, and then understood that a
stronger chair would be provided. There is no evidence that
he was aware that a stronger chair was not provided or of
any allegation that he had an affirmative duty to investigate
further. Accordingly, McAdory’s actions do not constitute
deliberate indifference. Id.
  We next address how Roger Cowan, Menard’s Warden, at
that time, addressed Johnson’s alleged need for a crutch and
safer shower facilities. The Warden signed the grievance
officer’s request for additional information from the Health
Care Unit Administrator and the ADA Coordinator, and
also concurred in McAdory’s recommendation to deny the
grievance because Johnson’s con c ern s were
being addressed. He also signed a follow-up memo-
randum to Johnson regarding the grievance, which also
No. 04-3620                                               11

indicated that Johnson’s concerns were being addressed.
The record does not show that the Warden was aware of a
continuing serious medical need and was deliberately
indifferent to that need. To the contrary, the grievance
documents suggest that the Warden was aware of the
problem and believed that his subordinates were attend-
ing to the issue. This is not deliberate indifference.
  Finally, we consider the actions of Johnson’s Unit Superin-
tendent, Michael Frazier. Frazier received copies
of the grievance memoranda and was also contacted by
the ADA coordinator during the investigation of John-
son’s grievance. In his deposition, Frazier recounts that in
response to the grievance, he contacted a subordinate prison
official who supervised the shower personnel and discussed
the problem. In particular, he recalled suggesting reinforc-
ing the chair, perhaps by stacking two of them.
He addressed the problem and directed his subordi-
nates to resolve the issue. Since he did not hear further
about the problem, he assumed it had been resolved; in
his words, “like all things, if it continued to be a prob-
lem, they would get back to me and we’d have to, you
know, look farther.” Furthermore, Frazier also specifically
stated that he was only aware of one problem regard-
ing Johnson: the chair in the shower. The evidence, in
particular Frazier’s own deposition, does not demonstrate
that Frazier was deliberately indifferent to Johnson’s needs.
  The record suggests that each of the defendants re-
sponded to Johnson’s grievance appropriately and sug-
gested or approved of a remedy. The fact that a concrete
bench or railing was not provided for Johnson before he was
transferred to another facility is unfortunate, but does not
demonstrate that these defendants were deliberately
indifferent. The record is bare of evidence suggesting
conduct that rises to the level of “criminal recklessness” or
12                                                No. 04-3620

“gross negligence,” as is required to meet the standard of
deliberate indifference. Collignon, 163 F.3d at 988.


                             III.
  Because Snyder was not personally responsible for or
involved in these incidents, and because the remaining
prison officials were not deliberately indifferent to Johnson’s
condition, summary judgment was proper.
                                                     AFFIRMED.

A true Copy:
        Teste:

                           _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                     USCA-02-C-0072—4-5-06